         Case 1:19-cv-03786-WHP Document 28 Filed 12/18/19 Page 1 of 2




December 18, 2019


VIA ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street, Room 1920
New York, New York 10007

       RE:     Allen et al. v. City of New York, et al.; Docket No. 1:19-cv-03786 (WHP)

Dear Judge Pauley:

       The parties write jointly to provide the Court with an update regarding the status of this
matter and to request an adjournment of upcoming deadlines.

        The parties have been diligently working to respond to discovery demands, which were
served in November 2019. However, due to a death in defendants’ counsel’s family, defendants’
counsel required an extension of time to respond to the demands and offered the same courtesy
to plaintiffs’ counsel. The parties met and conferred and agreed on a new joint deadline of
December 27, 2019 to respond to the discovery demands and begin document production. In
addition, in reviewing plaintiffs’ demands, defendants determined that a protective order would
be necessary for the production of certain documents. On December 16, 2019, defendants’
counsel sent plaintiffs a draft of a proposed order and the parties are in the process of meeting
and conferring regarding that order. The parties expect to begin scheduling depositions after
they exchange responses to the demands.

        In addition to working on discovery, the parties have also agreed to confer in an attempt
to agree on a class definition. To this end, plaintiffs will be sending defendants a proposed class
definition. Finally, this matter was referred to the Court’s Mandatory Mediation Program on
November 8, 2019. The parties have held a call with the assigned mediator and have agreed to a
hold a mediation session on January 30, 2020.

       In light of the above, the parties hereby request an adjournment of all deadlines to the
schedule set below:
            Plaintiffs are to file a letter with the Court regarding its intended expert discovery
               by: January 21, 2019
            Plaintiffs to file their Motion for Class Certification by: February 6, 2019
            Defendants to file their Opposition to Class Certification by: March 5, 2019
            Plaintiffs to file their Reply for Class Certification by: March 19, 2019
            Oral Argument to be adjourned to a date convenient for the Court
            Fact Discovery to be completed by March 31, 2019
            JPTO due by April 30, 2019
            Final Pre-Trial Conference to be adjourned to a date convenient for the Court
         Case 1:19-cv-03786-WHP Document 28 Filed 12/18/19 Page 2 of 2




       This is the first request for an adjournment of the fact discovery deadline and the second
request for an adjournment of the class certification deadline. Thank you in advance for your
time and attention to this matter.



Respectfully Submitted,

         ~//s//~                                            ~//s//~
Erica T. Healey-Kagan, Esq.                         JAMES E. JOHNSON
The Kurland Group                                   Corporation Counsel of the
Attorneys for Plaintiffs                            City of New York
85 Broad Street, 28th Floor                         Attorney for Defendants
New York, NY 10004                                  100 Church Street, Room 2-143
                                                    New York, NY 10007
                                                    By: Aliza J. Balog
                                                        Assistant Corporation Counsel




                                              -2-
